Title: To Thomas Jefferson from Edmund Bacon, 15 November 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Monticello 15th Nov. 07.
                        

                        By yours dated 8th. of this month you Mention I shall Receive another Remittance of a hundred dollers/ Mr. Craven being now about to start for Washington says if he can Get the hundred dollers thare it will Answer him and he Gives me the same heare on the 19th. of this month. which will be 2 or 3 weeks sooner than I should Receive it from you and, if it makes no difference with you to pay, Mr Craven the Money at the same time you would start it to me, the money that I shall receive in a day or two of Mr Craven will be Answering a very Good Purpose with me
                  I am Sir, yours Truly
                        
                            E [Bacon]
                        
                    